DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 10/05/2022 has been entered. Claims 1-20 are pending in this application. Applicant’s amendments have overcome the objections previously set forth in the Non-Final Office Action mailed 07/05/2022.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over WRIGHT (US 2005/0036308), and in view of INSKEEP (US 2014/0301066), OHERN (US 2008/0198588), and TAKEGAWA (US 2009/0152413).
Regarding claim 9, WRIGHT discloses a portable light comprising
an elongate body (12, Fig.1) having a first end, a second end opposite the first end, and a longitudinal axis extending between the first end and the second end; 
a base housing (30, Fig.1) coupled to the second end of the elongate body and configured to receive a battery (Fig.7); 
a collar (as seen in Fig.1, the “collar” was considered to be element 18 coupled to the elongate body 12 and the legs 14) circumferentially disposed around the elongate body, the collar being slidably coupled to the elongate body (as seen in Fig.1, as the legs 14 are collapsed and extended from the elongate body 12, the collar 18 was considered to slide along the elongate body 12); and 
a plurality of legs (14, Fig.1) pivotably coupled to the collar, the plurality of legs being movable between a first position, in which the plurality of legs is collapsed against the elongate body (as seen in para[0034], the “first position” is the retracted position), and a second position, in which the plurality of legs is obliquely angled relative to the elongate body (as seen in para[0034], the “second position” is the extended position), 
wherein the battery is disposed below the plurality of legs when the plurality of legs is in the first position (as seen in Figs.1 and 7, the battery was considered to be below the legs 14 in the first portion or retracted position).
WRIGHT fails to explicitly disclose a plurality of extension poles telescopically coupled to the first end of the elongate body between an extended position and a retracted position along the longitudinal axis; a base housing configured to receive a battery along a direction perpendicular to the longitudinal axis; a light head pivotably coupled to one of the plurality of extension poles; and a handle coupled to the collar for movement with the collar and defining a grip axis that is parallel to the longitudinal axis of the elongate body.
However, INSKEEP discloses a plurality of extension poles (101, 103, Fig.4) telescopically coupled to the first end of an elongate body (59, Fig.4) between an extended position (Fig.4) and a retracted position (Fig.1) along the longitudinal axis, and a light head (31, Fig.4) pivotably coupled to one of the plurality of extension poles (Figs.5-6).
However, OHERN discloses a base housing (10, Fig.7) configured to receive a battery (5, Fig.7) along a direction perpendicular to the longitudinal axis (as seen in Fig.7, the battery 5 is inserted into the base housing 10 in a horizontal direction perpendicular to a vertical direction).
However, TAKEGAWA discloses a handle (32, Fig.2) coupled to a collar (30, Fig.2) for movement with the collar and defining a grip axis parallel to the longitudinal axis of an elongate body (“handle” was interpreted to be a part grasped or held by a hand; as seen in Fig.2 and para[0019], the “handle” was considered to be the wing nut 32 because the wing nut 32 can be grasped by a hand to adjust the collar 30 and the legs 21-23; as seen in Fig.2, the handle 32 can be unscrewed from the elongate body 11 such that the handle 32 is parallel to the longitudinal or vertical axis of the elongate body 11).
Therefore, in view of INSKEEP, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the extension poles telescopically coupled to the elongate body as taught by INSKEEP to the elongate body of WRIGHT in order to extend the length for a top mount.
Therefore, in view of INSKEEP, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the light head pivotably coupled to one of the extension poles as taught by INSKEEP to the extension poles of WRIGHT modified by INSKEEP in order to support a lighting device on a vertical support. One of ordinary skill in the art would have recognized that lighting devices are commonly attached to similar vertical supports.
Therefore, in view of OHERN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the battery along a direction perpendicular to the longitudinal axis as taught by OHERN to the base housing of WRIGHT modified by INSKEEP in order to attach the battery to the base housing. One of ordinary skill in the art would have recognized that batteries are commonly inserted into a base housing in the vertical direction or the horizontal direction. 
Therefore, in view of TAKEGAWA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the handle as taught by TAKEGAWA to the collar of WRIGHT modified by INSKEEP and OHERN in order to (1) lock and unlock the legs in the first position and the second position and/or (2) provide a structure to allow for pulling or pushing the handle and the collar to move the legs. 
Regarding the handle is adjacent the first end and the second end of the elongate body, one of ordinary skill in the art would have recognized that the placement of the handle will change depending on the length of the elongate body as the handle and the collar slides up and down the elongate body to move the legs. It is well within one of ordinary skill in the art to merely (1) select the length the elongate body and (2) select the angle of the legs by moving the handle and the collar adjacent the first end and the second end of the elongate body. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the handle of WRIGHT modified by INSKEEP, OHERN, and TAKEGAWA adjacent the first end and second end of the elongate body in order to merely select the angle of the legs along the length the elongate body.

Regarding claim 10, WRIGHT modified by INSKEEP, OHERN, and TAKEGAWA as discussed above for claim 9 further discloses a locking assembly including an actuator supported on the handle (as seen in Fig.2 and para[0019] of TAKEGAWA, the “actuator” was considered to be the set screw 32 because the set screw 32 drives into the elongate body 11), wherein the actuator is actuatable to allow movement of the collar and the handle relative to the elongate body (as seen in Fig.2, the actuator [set screw] 32 allows and prevents movement of the collar 30 and the handle [wing nut] 32 relative to the elongate body 11).

Regarding claim 16, WRIGHT modified by INSKEEP, OHERN, and TAKEGAWA as discussed above for claim 9 further discloses wherein the light head includes three independent light heads, and wherein at least one of the three independent light heads is pivotable relative to the other independent light heads (as seen in Figs.7-8 of INSKEEP, the light head 31 includes three light heads 33 pivotable relative to each other).

Regarding claim 17, WRIGHT further discloses wherein each leg (14, Fig.1) includes a first end hingedly coupled to the collar (18, Fig.1) and a second end opposite the first end, and wherein the second end is configured to pivot away from the elongate body (12, Fig.1).

Regarding claim 18, WRIGHT further discloses wherein each leg (14, Fig.1) is pivotally coupled adjacent the second end of the elongate body by a leg link (16, Fig.1).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over WRIGHT (US 2005/0036308) modified by INSKEEP (US 2014/0301066), OHERN (US 2008/0198588), and TAKEGAWA (US 2009/0152413), and in view of STARCK (US 2,409,075).
Regarding claim 12, WRIGHT modified by INSKEEP, OHERN, and TAKEGAWA fails to disclose wherein the plurality of extension poles includes a first extension pole and a second extension pole, and wherein the second extension pole includes at least one of a rib and a groove that is slidably received in at least one of a groove and a rib of the first extension pole to inhibit the first extension pole from rotating relative to the second extension pole.
However, INSKEEP further discloses the plurality of extension poles includes a first extension pole (103, Fig.4) and a second extension pole (101, Fig.4).
However, STARCK discloses a second extension pole (13, Fig.3) including a rib (16, Fig.3) that is slidably received in a groove of a first extension pole (14, Fig.3) to inhibit the first and second extension poles from rotating relative to each other (as seen in Fig.3, the rib and pole interconnection was considered to prevent unwanted rotation).
Therefore, in view of INSKEEP, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first and second extension pole as taught by INSKEEP to the extension poles of WRIGHT modified by INSKEEP, OHERN, and TAKEGAWA in order to extend the length for the top mount.
Therefore, in view of STARCK, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ribs and grooves as taught by STARCK to the extension poles of WRIGHT modified by INSKEEP, OHERN, and TAKEGAWA in order to prevent undesired rotation between the extension poles, which would have prevented undesired rotation of the light head.

Regarding claim 13, WRIGHT modified by INSKEEP, OHERN, TAKEGAWA, and STARCK as discussed above for claim 12 further discloses wherein the first extension pole is received in the second extension pole when in the retracted position, and wherein the light head is pivotably coupled to an end of the first extension pole (as seen in Figs.1 and 4 of INSKEEP, the first extension pole 103 is received in the second extension pole 101; as seen in Figs.5-6 of INSKEEP, the light head 31 is pivotably coupled to the first extension pole 103).

Regarding claim 14, WRIGHT modified by INSKEEP, OHERN, TAKEGAWA, and STARCK as discussed above for claim 13 fails to disclose a clamping assembly coupled to an upper end of the second extension pole, wherein the clamping assembly is movable between a clamped position to hold the first extension pole in either the extended position or the retracted position, and an unclamped position to allow relative axial movement between the first and second extension poles.
However, INSKEEP further discloses a clamping assembly (105, Fig.4) coupled to an upper end of the second extension pole (101, Fig.4), the clamping assembly is movable between a clamped position to hold the first extension pole (103, Fig.4) in either the extended position or the retracted position, and an unclamped position to allow relative axial movement between the first and second extension poles (as seen in para[0035], the clamping assembly 105 has a first and second position to allow and prevent movement of the extension poles 103, 101).
Therefore, in view of INSKEEP, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the clamping assembly as taught by INSKEEP to the extension poles of WRIGHT modified by INSKEEP, OHERN, TAKEGAWA, and STARCK in order to lock and unlock the extension poles.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WRIGHT (US 2005/0036308) modified by INSKEEP (US 2014/0301066), OHERN (US 2008/0198588), and TAKEGAWA (US 2009/0152413), and in view of SIPALA (US 2002/0163811).
Regarding claim 15, WRIGHT modified by INSKEEP, OHERN, and TAKEGAWA as discussed above for claim 9 further discloses wherein the light head includes a hinge coupled to one of the plurality of extension poles.
WRIGHT modified by INSKEEP, OHERN, and TAKEGAWA fails to disclose wherein the hinge allows the light head to pivot more than 180 degrees relative to the plurality of extension poles.
However, SIPALA discloses a hinge (50, Fig.1) allows a light head (40, Fig.1) to pivot more than 180 degrees relative to a pole (30, 32, Fig.1).
Therefore, in view of SIPALA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pivot angle as taught by SIPALA to the light head of WRIGHT modified by INSKEEP, OHERN, and TAKEGAWA in order to (1) provide an alternative light head and/or (2) provide the pivot degree or angle.

Response to Arguments









Applicant's arguments filed 10/08/2022  have been fully considered but they are not persuasive.
Applicant has argued “Independent claim 9 recites, among other things, a portable light comprising a base housing configured to receive a battery and a plurality of legs, "wherein the battery is disposed below the plurality of legs when the plurality of legs is in the first position." … Wright discloses a light stand 10 with a telescoping vertical support post 12, a plurality of collapsible legs 14 that can be extended and collapsed, and a battery mounting fixture 30 coupled to the support post 12. FIGS. 1 and 7 of Wright are cited for allegedly illustrating the battery below the legs 14 in the first position. The claimed first position is defined as the position in which the plurality of legs is collapsed against the elongate body. FIG. 1 of Wright illustrates the collapsible legs 14 in an extended position, not a collapsed position. FIG. 7 fails to refence the collapsible legs 14 entirely. The other figures of Wright also fail to illustrate the legs 14 in a collapsed position, and the specification of Wright does not disclose that the battery mounting fixture 30 is below the legs 14 in the collapsed position. As such, the position of the battery mounting fixture 30 relative to the collapsible legs 14 when the legs are collapsed is not explicitly disclosed by Wright”.
Examiner respectfully disagrees. In response to applicant’s argument, claim 1 of WRIGHT recites “a plurality of collapsible legs disposed near the bottom end of said telescoping vertical support post” and “the legs being extendable below the bottom end of said telescoping vertical support post”. WRIGHT suggests the legs 14 are first disposed or positioned near the bottom end of the vertical post 12 (not shown) and then the legs 14 are extended below the bottom end of the vertical post 12 (Fig.1). As seen in Fig.3 of WRIGHT, the upper bracket 36 is connected to the bottom end of the vertical post 12, and the lower bracket 38 (including the battery adapter 39 and the battery) is below the upper bracket 36 and the vertical post 12. As a result, taking the disclosure of WRIGHT as a whole, WRIGHT was considered to suggest a retracted position where the legs 14 are disposed or positioned near the bottom end of the vertical post 12, where the removable battery 39 is generally below the vertical post 12 and the legs 14. 
Furthermore, it is noted instant claim 9 currently recites general limitations or descriptions of the battery. For example: Claim 9 only recites the base housing functionally receiving a battery, and the battery is generally disposed below the legs when the legs is in the first (retracted or collapsed) position without additional limitations further describing the battery with respect to the device. As of now, WRIGHT was considered to meet the general limitations of the battery as discussed above. Therefore, the references disclose the limitations as currently claimed.

Allowable Subject Matter
Claims 1-8 and 20 are allowed.

Regarding claim 1, the following is an examiner' s statement of reasons for allowable subject matter: The prior art taken as a whole does not show or suggest the combination of all the claimed limitations, specifically a method of operating a portable light, the portable light including an elongate body defining a longitudinal axis extending between a first end and a second end, a plurality of extension poles telescopically coupled to the first end of the elongate body between an extended position and a retracted position along the longitudinal axis, a base housing coupled to the second end of the elongate body, a light head coupled to one of the plurality of extension poles, a collar slidably coupled to the elongate body, a handle coupled to the collar for movement with the collar and oriented parallel to the longitudinal axis, and a plurality of legs pivotably coupled to the collar, the method comprising placing the base housing on a support surface, such that the plurality of legs is in a first position, in which the plurality of legs is spaced away from the support surface and collapsed against the elongate body alongside and parallel to the handle; grasping a portion of the portable light adjacent the light head with a first hand of a user and lifting the base housing away from the support surface; grasping the handle with a second hand of the user; depressing an actuator on the handle with a digit of the second hand, which removes a locking member within the collar from a locking recess of the elongate body to enable movement of the collar relative to the elongate body in a direction along the longitudinal axis; and sliding the handle and the collar along the elongate body away from the light head to move the plurality of legs from the first position to a second position, in which the plurality of legs is obliquely angled relative to the elongate body and in contact with the support surface.

Regarding claim 20, the following is an examiner' s statement of reasons for allowable subject matter: The prior art taken as a whole does not show or suggest the combination of all the claimed limitations, specifically a portable light comprising an elongate body having a first end, a second end opposite the first end, and a longitudinal axis extending between the first end and the second end; a plurality of extension poles telescopically coupled to the first end of the elongate body between an extended position and a retracted position along the longitudinal axis; a clamping assembly coupled to at least one of the plurality of extension poles, wherein the clamping assembly is movable between a clamped position to hold one of the extension poles in either the extended position or the retracted position, and an unclamped position to allow relative axial movement between at least one of the extension poles and the elongate body; a base housing coupled to the second end of the elongate body and configured to receive a battery along a direction perpendicular to the longitudinal axis; a light head pivotably coupled to one of the plurality of extension poles via a hinge disposed between the light head and one of the plurality of extension poles; a collar circumferentially disposed around the elongate body, the collar being slidably coupled to the elongate body; a handle coupled to the collar for movement with the collar and defining a grip axis that is parallel to the longitudinal axis of the elongate body; a locking assembly including an actuator supported on the handle and a locking member coupled for movement with the actuator; a first locking recess disposed adjacent the first end of the elongate body and a second locking recess disposed adjacent the second end of the elongate body, wherein the locking member is alternately receivable in the first locking recess and the second locking recess to inhibit movement of the collar along the elongate body, and wherein the locking member is removable from the first locking recess and the second locking recess to enable movement of the collar along the elongate body; and a plurality of legs pivotably coupled to the collar, the plurality of legs being movable between a first position, in which the plurality of legs is collapsed against the elongate body and the locking member is received within the first locking recess, and a second position, in which the plurality of legs is obliquely angled relative to the elongate body and the locking member is received within the second locking recess.

Claims 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 11 (including claims 9, 10, and 11), the following is an examiner' s statement of reasons for allowable subject matter: The prior art taken as a whole does not show or suggest the combination of all the claimed limitations, specifically wherein the elongate body defines a locking recess, wherein the locking assembly further includes a locking member coupled to the actuator and received in the locking recess, and wherein the actuator is actuatable to remove the locking member from the locking recess.

Regarding claim 19 (including claims 9, 17, and 19), the following is an examiner' s statement of reasons for allowable subject matter: The prior art taken as a whole does not show or suggest the combination of all the claimed limitations, specifically wherein each leg includes a tapered portion disposed between the first end and the second end, and wherein the tapered portion provides clearance for the handle when the plurality of legs collapse against the elongate body in the first position.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.M.E/Examiner, Art Unit 2875    
                                                                                                                                                                                                    
/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875